SUAREZ, J.
We grant the petition for habeas corpus in part and deny in part because the trial court failed to make the required statutory findings regarding reasonable alternate conditions of release. See § 907.041(4)(c)(7), Fla. Stat. (2012); Fla. R.Crim. P. 3.132(c)(1). We order the trial court to conduct an expedited bond hearing to determine whether there are any reasonable conditions of release that would protect the community and assure the Petitioner’s presence at trial. The petitioner shall remain in custody pending resolution of the hearing.